DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-15-2019 acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Species III, Claims 1, 3, 6, and 8-22 in the reply filed on 12-20-2020 is acknowledged. However, the examiner respectfully assumes there is typo and the elected claims is 1, 3, 6, and 8-24.
Drawings
The drawings are objected to because they are difficult to discern due to faded lines and handwritten detail characters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Claim Objections
Claim 13 is objected to because of the following informalities:  a claim should only have one period at the end. Applicant is reminded that a proper claim begins with a capital letter and ends with a period. Period may not be used elsewhere in the claim except for abbreviation. See MPEP 608.01(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 6, and 8-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it recites the limitation "the sleeve straps of the first sleeves” and “the sleeve straps of the second sleeve".  There is insufficient antecedent basis for this limitation in the claim. It is not clear that the straps (i.e. plural) would be the same at the one or more sleeve straps or not. Thus, the first sleeves (i.e. plural) is 
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman (2011/0010829) in view of Lincoln (5,033,118).
Regarding claim 1, Norman discloses a protective upper body garment system comprising: 
a first sleeve, wherein said first sleeve comprises a first fabric panel with an outward surface and inward surface, said first fabric panel with a shoulder edge and a hand edge and a front longitudinal edge and back longitudinal edge, said outward 
a second sleeve, wherein said second sleeve comprises a second fabric panel, said second fabric panel with an outward surface and inward surface, said second fabric panel with a shoulder edge and a hand edge and a front longitudinal edge and back longitudinal edge, said outward surface generally defined as having a hand end, middle surface, and shoulder end, and one or more sleeve straps extending from the front longitudinal edge of the second fabric panel (Figs 1-2, member 82 on the right)
a back panel, said back panel comprising a back top edge, a back bottom edge, a back first underarm edge, and a back second underarm edge, wherein the top edge of said back panel connects the back longitudinal edge of the first sleeve and the back longitudinal edge of the second sleeve, wherein said back first underarm edge comprises a top portion, a middle portion, and a bottom portion, and said back second underarm edge comprises a top portion, a middle portion, and a bottom portion (Fig 2); 
a first front body panel, said first front body panel comprising a first front shoulder edge, a first front top edge, a first panel bottom edge, and a first panel underarm edge, and a first panel closure edge, said first front panel attached at the first front shoulder edge to the front side of the first sleeve near the front longitudinal edge, said first panel underarm edge comprising a top portion, a middle portion and a bottom portion (Fig 1, member 70 on the left); and 
a second front body panel, said second front body panel comprising a second front shoulder edge, a second front top edge, a second panel bottom edge, and a 
wherein said top portion of the back first underarm edge of the back panel and said top portion of the first front panel underarm edge of the first front panel are connect together, said bottom portion of the back first underarm edge of the back panel and said bottom portion of the first front panel underarm edge of the first front panel are connected together, and said middle portion of the back first underarm edge of the back panel and the middle portion of the first front panel underarm edge of the first front panel are connected by horizontal strap (Figs 1-2, member 92 on the left), and 
wherein said top portion of the back second underarm edge of the back panel and said top portion of the second front panel underarm edge of the second front panel are connected together, said bottom portion of the back second underarm edge of the back panel and said bottom portion of the second front panel underarm edge of the second front panel are connected together, and said middle portion of the back second underarm edge of the back panel and the middle portion of the second front panel underarm edge of the second front panel are connected by horizontal strap (Figs 1-2, member 92 on the right); and 
wherein the sleeve strap of the first sleeve can connect to the back longitudinal edge of the first sleeve and the sleeve straps of the second sleeve can connect to the back longitudinal edge of the second sleeve: and wherein the first front body panel and 
Norman does not teaches the back connection is sewn. However, Norman discloses that another area connection could be stitched (para 0083); therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to sew the panel together, as it is well-known in the art as a cheap and easy connection method.
Norman does not teach there is more than one strap on each sleeve.
Lincoln teaches a garment having two or more straps on each sleeve.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add more strap, as taught by Lincoln, to Norman garment in order to have more secure between the front and back panels.
Regarding claim 6, the combined garment Norman-Lincoln discloses a flexible collar piece, said flexible collar piece wrapping around the neck of the wearer of said garment system, said flexible collar piece comprising an outward collar surface and an inward collar surface, said outward collar surface further comprising a first front outward surface, a back outward surface, and a second front outward surface all along the outward collar surface, with said inward surface facing the skin of the garment wearer's neck, and said flexible collar piece comprised of a bottom edge, a top edge, a first front edge, and a second front edge, said bottom edge of first front outward surface of the flexible collar piece sewn to the top edge of the first front panel and the shoulder edge of the first sleeve panel, said bottom edge of the back outward surface of the flexible collar piece is sewn to the top edge of said back panel, and bottom edge of said second 
Regarding claim 8, the combined garment Norman-Lincoln discloses a detachable collar, said detachable collar connecting to the first front top edge of the first front body panel, the second front top edge of the second front body panel, and the top edge of the back panel (Norman, Figs 3-9).  
Regarding claim 14, the combined garment Norman-Lincoln discloses said collar is further comprised of a first cheek cover extending from the upper portion first front edge of the collar piece and a second cheek cover extending from the upper portion second front edge of the collar piece.  
Regarding claim 15, the combined garment Norman-Lincoln discloses said collar piece is further comprised of a first chin cover extending out from the upper portion of the first front edge but below the first cheek cover and of a second chin cover extending out from the upper portion of the second front edge but below the second cheek cover.  
Regarding claim 16, the combined garment Norman-Lincoln discloses said collar piece is further comprised of a first ear cover extending from the top edge of the first front outward surface and the back outward surface, and a second ear cover extending from the top edge of the second front outward surface and the back outward surface, such ear covers positioned such that it would cover the wearer's outer ears when the protective garment system is worn.  

Claims 3 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman (2011/0010829) and Lincoln (5,033,118) as applied to claim 1 above, and further in view of Zahler (2006/0236440).
Regarding claim 3, the combined garment Norman-Lincoln teaches all of the limitations of claim 3 except a first tubular fabric inner sleeve permanently attached to the front longitudinal edge and the back longitudinal edge of the first fabric panel via a longitudinal seam and a second tubular fabric inner sleeve permanently attached to the front longitudinal edge and the back longitudinal edge of the second fabric panel via a longitudinal seam.  
Zahler teaches a garment having a first tubular fabric inner sleeve permanently attached to the front longitudinal edge and the back longitudinal edge of the first fabric panel via a longitudinal seam and a second tubular fabric inner sleeve permanently attached to the front longitudinal edge and the back longitudinal edge of the second fabric panel via a longitudinal seam (Fig 8, member 310, para 0021 and 0066).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add inner sleeves by sewing them to the garment, as taught by Zahler, of Norman in order to keep a user warm.
Regarding claims 9-11, the combined garment Norman-Lincoln teaches all of the limitations of claims 9-11 except complementary attachment mechanism of the first front body panel and the second front body panel near the closure edges of each are two or more complementary paired buttons and button holes, a zipper sewn along the closure edge of the first front body panel, the second front body panel, or two or more complementary paired male and female snaps.  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the complementary fastener such as button, zipper, or snap, as taught by Zahler, to the Norman garment because they are well-known in the art as the cheap and easy method to connect two panel together.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman (2011/0010829) and Lincoln (5,033,118) as applied to claim 6 above, and further in view of Lavin (2012/0210501).
Regarding claims 12-13, the combined garment Norman-Lincoln teaches all of the limitations of claims 12-13 except the height of said flexible collar piece from its top edge to its bottom edge is between 8 and 15 inches or between 8 and 10 inches.  
Lavin teaches a height of said flexible collar piece from its top edge to its bottom edge is between 8 and 15 inches or between 8 and 10 inches (fig 16).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the collar height of Lavin for Norman collar, in order to reduce the wearer's risk of developing various types of skin damage.

Claims 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman (2011/0010829) and Lincoln (5,033,118) as applied to claim 16 above, and further in view of Molina).
Regarding claims 17-22, the combined garment Norman-Lincoln teaches all of the limitations of claims 17-22 except a detachable top cap, wherein said top cap is comprised of is comprised of a top head covering, said top head covering comprised of a covering piece defining a front edge, a first side edge, a back edge, and a second back edge, one or more first cap attachment straps extending from the first side edge of the top head covering, which may be attached or detached from a location near the top edge of the first front outward surface of the collar piece (Figs 1-3, member 68), one or more second cap attachment straps extending from the second side edge of the top head covering, which may be attached or detached from a location near the top edge of the second front outward panel the collar piece, and a bill, said bill permanently sewn to the front edge of the top head covering (Figs 1-2, member 70); and a back cap attachment strap extending from the back edge of the top head covering, which may be attached or detached from a location near the top edge of back surface of the collar piece, wherein the top edge of the back portion of the collar piece and the back edge of the top head covering do not overlap or join, and  a back cap, wherein the back cap is comprised of: a back head covering, said back head covering comprised of a cover piece defining a top edge, a first side edge, a second side edge, and a back edge, one or more top attachment mechanisms along the top edge of the back head covering, wherein the top head covering is further comprised of a back cap attachment mechanism located near the back edge of the top head covering, said back attachment 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add a cap of Molina into the garment of Norman, in order to provide head protection for a user.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman (2011/0010829) and Lincoln (5,033,118) as applied to claim 1 above, and further in view of B. Herzig (3,496,572).
Regarding claims 23-24, the combined garment Norman-Lincoln teaches all of the limitations of claims 23-24 except a thumb strap extending from the hand edge and sewn in two places to form a loop that the wearer can place a thumb through when wearing the garment and one or more finger straps extending from the hand edge and 
Herzig teaches a garment having a thumb strap extending from the hand edge and sewn in two places to form a loop that the wearer can place a thumb through when wearing the garment and one or more finger straps extending from the hand edge and sewn in two places to form one or more additional loops that the wearer can place a finger through (Fig 1, member 16).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add the thumb straps of Herzig for Norman garment, in order to prevent the sleeve coming backward.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732